AO 245C (Rev. 02!18) Amended Judgment in a Criminal Casc (NOTE: [dentif`y Changes with Asterisks (*))
Sheet l

UNITED STATES DISTRICT COURT
SOUTHERN District of OHIO

 

 

 

 

UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRIMINAL CASE
v. )
Nelson Edmee § Case Number: l:l'."crO$S-l
) USM Number: 76814-061*
Date of Original Judgment: 3/1/2019 ) Louis Rubenstein, Esq.
(Or Date ofLasr Amended Judgmenr) Defendant`s Anomey
Reason for Amendment: §
m Corroction of Sentence on Rernand (18 U.S.C. 3742(0(1) and (2)) \:l Modification of Supervision Conditions (18 U.S.C. §§ 3563(0) or 3583(e))
[:\ Reduction of Sentence for Changed Circumstances (Fed. R. Crim. ) m Modification of lmposed Term of imprisonment for Extraordinary and
P. 35(b)) ) Compelling Reasons (|3 U.S.C. § 3582(0)(1))
I:] Correction of Senlence by Sentencing Court (Fed. R. Crim. P. 35(a)) ) m Modil':cation oflmposcd Term of lmpn`sonment for Relxoaclive Amendment(s)
E Corroction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36) ) m the Semencil'lg G'-'id€|in$ (13 U»S»C- § 3582(¢}(2))
) g Diroct Motion to District Court Pursuant to I:l 28 U.S.C. § 2255 or
) |:] 18 u.s_c. § 3559(¢)(7)
) [:I Modiflcation of Rc$titution Order (18 U.S.C. § 3664)
THE DEFENDAN'I`:
E pleaded guilty to count(s) l of the lndictment
I:I pleaded nolo contendere to count(s)
which was accepted by the court.
I:] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these oH`enseS:
Title & Section Nature of Ofl'ense Offense Ended Count
18 USC 371 Conspirace to Produce, Use or Trafftc in Unauthorized Access 8/23/2016 1
Devices
The defendant is sentenced as provided in pages 2 through 7 cf this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
E] The defendant has been found not guilty on count(s)
H Count(s) 2-4 of the Indictment E] is § are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mailing address until all Hnes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

2/28/2019
Date of Imposition of Iudgment

/Signature of Judge

Michael R. Barrett, United States District Judge
Name and Title of Judge

/M/MF`. Z"/”/§

Uate '

 

 

 

AO 245C (Rev. 02/|8) Amended Judgment in a Criminal Case
Sheet 2 _ bnprisonment (NOTE: ldentify Changes with Asterisks (*))

Judement-Paze -_?_ of _7_

DEFENDANT: Nelson Edmee
CASE NUMBER: 1:17cr058-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of : Count 1: Fifteen (15) months with credit for time served.

le The court makes the following recommendations to the Bureau of Prisons:
The Defendant be designated to a BOP nearest New York City, New Yorlc

l:l The defendant is remanded to the custody of the United States Marshal.

|I| The defendant shall surrender to the United States Marshal for this district:

m at I:l a.m. I:I p.rn. on
[] as notified by the United States Marshal.

 

lZ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pn'sons:
before 2 p.m. on 5/28/2019
E as notified by the United States Marshal.
I:] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNrrED sTATEs MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case

Sheet 3 _ Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment_Page_§$T)f 4

DEFENDANT: Nelson Edmee
CASE NUMBER: 1:17cr058-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Count 1: three (3) years.

5"°!°!"

IZ
l:|

I:I

MANDATORY CONDITIGNS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain horn any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future

SubeanCC abuSe. (check r_'fapplicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check z_'fapplicable)

You must cooperate in the collection of DNA as directed by the probation ocher. (check zfapplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation oHicer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense. (check grapplicable)

You must participate in an approved program for domestic violence. (check y'applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 3A - Supervised Release

_ Judng;Page _4_ of 7
DEFENDANT: Nelson Edmee

CASE NUMBER: 1 : 1 7cr058-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation oHice in the federal judicial district where you are authorized to reside within 72 hours of your
release nom imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation ofiice, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation ocher in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7 . You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you ii'om doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation oH:icer.

9. If you are arrested or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforceth agency to act as a confidential human source or informant without
first getting the permission of the court

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction The probation officer may contact the person and
confirm that you have notified the person about the risk

13. You must follow the instructions of the probation officer related to the conditions of supervision.

$/‘:"

U.S. Probation Ofiice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see 0verview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AO 245C (Rev. 02/18) Amended Judgrnent in a Criminal Case
Sheet 3B - Supervised Relense (NOTE: Identify Changes with Asterisks (*))

Judament_Page 5 of 7

DEFENDANT: Nelson Edmee
CASE NUMBER: l:l7cr058-1

ADDITIONAL SUPERVISED RELEASE TERMS

l.) The defendant shall provide the probation officer with access to any requested financial information and authorize the release of
any financial information The probation office may share financial information with the U.S. Attorney's OHice.

2.) The defendant shall not incur new credit charges on existing lines of credit, or open additional lines of credit without the approval
of the probation officer

Ao 245C (Rev. 02/18) Amended ludgmem in a criminal case

DEFENDANT: Nelson Edmee

Sheet 5 - Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment _ Page 6 of 7

CASE NUMBER: l:l7cr058-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitun°on
TOTALS $ 100.00 $ $ $
I:I The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered alter such determination

I:I The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $
[:I Restitution amount ordered pursuant to plea agreement $

n

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
[:] the interest requirement is waived for |:| fine I:I restitution

l:l the interest requirement for the I:I fine I:l restitution is modified as follows:

Justice for Victims of TraHicking Act of 2015, Pub. L. No. 114-22.

Findings for the total amount of losses are required under Chapters 109A, 110, l 10A, and l 13A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 245C (Rev. 02/18) Amended Judgment in a Crirninal Case
Sheet 6 - Schedule of Payments (NOTE: identify Changes with Asterisks (*))

Judgment_ Pagc _7_ of 7
DEFENDANT: Nelson Edmee

CASE NUMBER: l :17cr058-l

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A Lump sum payment of $ 100.00 due immediately, balance due
I] not later than , or

l:| inaccordance with |:| C, |:| D, [:| E, or |:] Fbelow; or

[l Payment to begin immediately (may be combined with I:I C, |:l D, or l:l F below); or

C I:I Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D I:I Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) alter release from imprisonment to a

term of supervision; or

E I:l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [:I Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the ccurt.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

I:I Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding navee. if appropriate

|]

The defendant shall pay the cost of prosecution

I] The defendant shall pay the following court cost(s):

|X|

The defendant shall forfeit the defendant’s interest in the following property to the United States:

*All credit card encoding and embossing equipment; cell phones and laptop computers seized on or about 8/23/2016, all currency, credit
rawle anrl m"H‘ rank cni'n~rl nn nr about R/')'l/')fll£

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

